Case 1:19-cv-10256-GHW Document 75-11 Filed 09/29/20 Page 1 of 12




                   Plaintiff’s Exhibit D




Plaintiff’s First Set of Interrogatories to Davis Polk
  Case 1:19-cv-10256-GHW Document 75-11 Filed 09/29/20 Page 2 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KALOMA CARDWELL,

                                 Plaintiff,
         v.

 DAVIS POLK & WARDWELL LLP,
                                                        19 Civ. 10256 (GHW)
 THOMAS REID, JOHN BICK, WILLIAM
 CHUDD, SOPHIA HUDSON, HAROLD
 BIRNBAUM, DANIEL BRASS, BRIAN
 WOLFE, and JOHN BUTLER,

                                 Defendants.



                                PLAINTIFF’S FIRST SET OF
                             INTERROGATORIES TO Davis Polk


        Pursuant to Federal Rules of Civil Procedure 26 and 33, Local Civil Rules 33.3,

26.2, and 26.3, plaintiff Kaloma Cardwell hereby request that defendants Davis Polk &

Wardwell LLP, Thomas Reid, John Bick, William Chudd, Sophia Hudson, Harold Birnbaum,

Daniel Brass, Brian Wolfe, and John Butler, by their undersigned attorneys, Paul, Weiss,

Rifkind, Wharton & Garrison LLP fully and completely answer in writing each of the

following interrogatories under oath within thirty (30) days of service in accordance with the

definitions and instructions set forth below.

                                         DEFINITIONS

        1.      “This litigation” or “this action” means the above-captioned litigation ,

Cardwell v. Davis Polk & Wardwell LLP, et al., No. 19-CV-10256-GHW (S.D.N.Y.), and

also includes, without limitation, any related state or federal administrative proceedings

initiated by plaintiff, including any proceedings before the Equal Employment Opportunity

Commission (“EEOC”) or New York State Division of Human Rights (“NYSDHR”).
                                        1
  Case 1:19-cv-10256-GHW Document 75-11 Filed 09/29/20 Page 3 of 12



          2.    The term “Amended Complaint” refers to operative complaint filed in the

above-captioned litigation.

          3.    “Plaintiff” refers to the named plaintiff in this action, Kaloma Cardwell.

          4.    “Defendants” means, collectively at the time of this writing Davis Polk &

Wardwell LLP, Thomas Reid, John Bick, William Chudd, Sophia Hudson, Harold Birnbaum,

Daniel Brass, Brian Wolfe, and John Butler, including any of their agents, representatives,

attorneys, or any other persons under their control or acting or purporting to act on their

behalf.

          5.    “Davis Polk” refers to the law firm Davis Polk & Wardwell LLP, its

subsidiaries, divisions, predecessor and successor companies, affiliates, parents, any

partnership or joint venture to which it may be a party, and each of its current and former

employees, agents, officers, directors, representatives, consultants, accountants, and

attorneys, including any person who served in any such capacity at any time during the

relevant time period specified herein.

          6.    “Thomas Reid” refers to the named defendant in this action, Thomas Reid.

          7.    “John Bick” refers to the named defendant in this action, John Bick.

          8.    “William Chudd” refers to the named defendant in this action, William Chudd.

          9.    “Sophia Hudson” refers to the named defendant in this action, Sophia Hudson.

          10.   “Harold Birnbaum” refers to the named defendant in this action, Harold

Birnbaum.

          11.   “Daniel Brass” refers to the named defendant in this action, Daniel Brass.

          12.   “Brian Wolfe” refers to the named defendant in this action, Brian Wolfe.

          13.   “John Butler” refers to the named defendant in this action, John Butler.

          14.   “Named Defendant” means any or all of the individual defendants in this

                                               2
  Case 1:19-cv-10256-GHW Document 75-11 Filed 09/29/20 Page 4 of 12



action (i.e., Thomas Reid, John Bick, William Chudd, Sophia Hudson, Harold Birnbaum,

Daniel Brass, Brian Wolfe, and John Butler).

        15.      “Federal Rules” refers to the Federal Rules of Civil Procedure.

        16.      “Local Civil Rules” refers to the Local Rules of the United States District

Courts for the Southern and Eastern Districts of New York as well as any individual rules of

the presiding judge in this action.

        17.      The definitions and rules of construction set forth in Local Civil Rule 26.3

are incorporated herein by reference.

        18.      “Related to” or “relating to” means affecting, concerning, constituting,

dealing with, describing, embodying, evidencing, identifying, involving, providing a basis for or

against, reflecting, regarding, respecting, stating, supporting, substantiating, or in any manner

whatsoever pertaining, in whole or in part, to that subject.

        19.      “Includes” or “including” means “includes but not limited to” and “including

but not limited to” respectively.

        20.      “Employment” refers to any full-time, part-time, or self-employment or any

other activity intended to generate income for the performance of personal services.

        21.      “Employer” means any current, former, or prospective employer by which

any Named Defendant was employed or sought employment, including but not limited to all

partnership, joint ventures, or entities to which it may be a party, employers, staffing

agencies, temporary employment agencies, headhunters, recruiters, and any person for

whom a Named Defendant worked or from whom a Named Defendant sought employment.

        22.     “Claims and defenses of this litigation” means any information related to the

above-referenced litigation, as defined at definition 1 above, including but not limited to

information related to the allegations, claims, defenses, injuries, or damages in the above-
                                               3
  Case 1:19-cv-10256-GHW Document 75-11 Filed 09/29/20 Page 5 of 12



referenced litigation.

        23.     The use of present tense includes past tense and vice versa.

        24.     The use of masculine, feminine, or neuter pronouns shall not exclude other

genders.


        25.     Unless otherwise specified, “manager” and “management” refer to any

Davis Polk employee, counsel, or partner with supervisory responsibility over other

employees, partners, committees, departments of any level, or staffing of any level.

Manager includes, but is not limited to, department or practice group heads; department

or practice group managers; officers; executives; executive directors; managers;

directors; coordinators (including staffing and summer coordinators); supervisors;

professionals; employees; counsel; or partners who served on Davis Polk’s diversity

committee during the relevant period; and any higher positions.


        26.     “Davis Polk’s NYSDHR Brief” refers to Davis Polk’s Answer and Position

Statement filed with the New York State Division of Human Rights on December 5, 2017 in

response to Plaintiff’s Charge of Discrimination, which was dual-filed with the EEOC and

NYSDHR in August 2017.


        27.     “Complaint” or “complaints,” unless otherwise indicated, includes (a)

internal complaints filed formally or informally, verbally or in writing, relating to any

prohibited or discouraged conduct referenced in or connected to any of the Firm’s non-

discrimination, non-retaliation, non-harassment, and professional conduct policies or

otherwise, within Davis Polk; (b) external complaints, filed with the US Equal

Employment Opportunity Commission (EEOC), New York State Division of Human

                                              4
  Case 1:19-cv-10256-GHW Document 75-11 Filed 09/29/20 Page 6 of 12



Rights (NYSDHR), New York City Commission of Human Rights (NYCCHR) or any

state or local fair employment practices agency; (c) lawsuits filed in any court of

competent jurisdiction, and (d) arbitrations filed against Davis Polk.


                                        INSTRUCTIONS

        1.       In addition to the definitions and instructions contained herein, these

interrogatories incorporate the instructions contained in any applicable Federal Rule, Local

Civil Rule, or Individual Practice of the presiding Judge.

        2.       Please respond to each interrogatory separately by setting forth the

interrogatory followed by Davis Polk’s response to the interrogatory.

        3.       These interrogatories seek information that is in the possession, custody, or

control of Davis Polk or any of Davis Polk’s respective agents, attorneys, or other

representatives. Information shall be deemed to be within Davis Polk’s control if Davis Polk

has the right to secure the information from another person having possession, custody, or

control of such information.

        4.       If the requested information is not within Davis Polk’s personal knowledge ,

identify each person to whom the information is a matter of personal knowledge, if known,

and if not known, state the source of Davis Polk’s information and the ground for Davis

Polk’s belief.

        5.       In each case where Davis Polk is asked to “identify” a person, Davis Polk is

asked to state, with respect to each such person, the following: (a) full name; (b) current

business address and telephone number; and (c) current residence address and telephone

number, if known.

        6.       No conclusions of law are sought by these interrogatories. Whenever an

interrogatory seeks information that may appear to be a conclusion of law, the interrogatory
                                            5
  Case 1:19-cv-10256-GHW Document 75-11 Filed 09/29/20 Page 7 of 12



should be construed to be directed solely to the factual basis from which that conclusion

might or could be drawn, regardless of whether Davis Polk agrees with the conclusion.

       7.       If an objection is made to any interrogatory in whole or in part, state with

specificity all grounds for the objection, and respond to those parts of the interrogatory as to

which no objection is made.

       8.       If, in responding to any interrogatory, any ambiguities in the interrogatory’s

wording are encountered, the response shall set forth the matter deemed ambiguous and the

construction used in responding.

       9.       If any interrogatory cannot be answered in full, answer to the fullest extent

possible, setting forth with specificity the reasons for plaintiff’s inability to answer the

remainder and stating whatever information, knowledge or belief plaintiff has concerning the

unanswered portion.

       10.      Unless otherwise specified, all interrogatories herein call for information

relating to the time period from the August 2010, and continuing up to and including the date

of Davis Polk’s response and include all information concerning that period (the “relevant

period”), even though prepared or published outside of that period.

       11.      These interrogatories are deemed to be continuing in nature. Accordingly, if

subsequent to serving a response to any interrogatory, or any part thereof, Davis Polk, or

any other person on Davis Polk’s behalf, obtains or becomes aware of additional information

pertaining to such responses that will augment or otherwise modify the previous response,

Davis Polk is required, pursuant to Federal Rule 26(e), to provide such information or

documents by way of supplemental responses. Such supplemental responses are to be made

and served upon Plaintiff within ten (10) days after Davis Polk receives or becomes aware

of such information.
                                               6
  Case 1:19-cv-10256-GHW Document 75-11 Filed 09/29/20 Page 8 of 12



        12.     Objection will be made at the time of trial to any attempt to introduce

evidence which is sought by these interrogatories and to which no disclosure has been made.

        13.     With respect to each interrogatory to which a claim of privilege or work

product protection is asserted, separately state the type of communication or information to

which the claim is being asserted and the basis for the claim. If the work product doctrine is

being asserted, identify the proceeding for which the work product was prepared. With

respect to each communication to which a claim of privilege is being asserted, state (i) its

date; (ii) the name, address, and present position of all parties to the communication; a

description of the form of the communication (e.g., letter, text message, telephone call); and

(iv) a general description of the subject matter of the communication.

                                      INTERROGATORIES

        1.      Identify all persons who had knowledge, prior to March 29, 2017, of

Plaintiff’s December 5, 2016 email to Carey Dunne, the subject matter of the email, or

Plaintiff’s concerns or inquiries related to Davis Polk’s representation of a for-profit prison.

        2.      Identify all persons who had knowledge, prior to June 30, 2016, that Plaintiff

made comments related to experiencing workplace exclusion or that Davis Polk “made note

of the concern for future professional development discussions,” as reflected in Davis Polk’s

NYSDHR Brief.

        3.      Identify all persons who provided Plaintiff with his first and “second negative

annual performance review,” as reflected in Davis Polk’s NYSDHR Brief.

        4.      Identify all persons who participated in the soliciting, drafting, revising,

finalizing, or formatting of William Chudd’s performance review bearing the date September

23, 2015.

        5.      Identify the person or persons Plaintiff “asked for mid-year feedback on

                                                7
  Case 1:19-cv-10256-GHW Document 75-11 Filed 09/29/20 Page 9 of 12



his work,” such that Plaintiff’s “[June 2016] review [was] in response to that request,” as

reflected in John Bick’s June 30, 2016 summary review.

         6.       Identify the person or persons Plaintiff approached within the “Associate

Development department and asked for feedback,” as reflected in Davis Polk’s NYSDHR

Brief.

         7.       Identify all persons who, according to Davis Polk’s NYSDHR Brief,

“solicited reviews” in connection with Plaintiff’s June 2016 performance review with John

Bick.

         8.       Identify the person or persons who “assigned” John Bick “to meet with

[Plaintiff]” and conduct the June 2016 performance review.

         9.       Identify all sources for Davis Polk’s assertion in Davis Polk’s NYSDHR

Brief that Plaintiff “refuse[d] a cross-departmental assignment.”

         10.      Identify all persons who had knowledge, prior to September 28, 2016, that

Plaintiff expressed concerns about staffing decisions being impacted or potentially being

impacted by race.

         11.      Identify all persons who participated in the soliciting, drafting, revising,

finalizing, or formatting of Sophia Hudson’s performance review bearing the date September

27, 2016.

         12.      Identify all persons with knowledge, as of March 22, 2017, that

               summary review for Plaintiff’s December 2016 annual review had not been

submitted and entered into the system from which Davis Polk produced Plaintiff’s

performance reviews.

         13.      Identify all persons who, as of December 5, 2017, had knowledge of the

fact that Plaintiff filed an EEOC Charge of Discrimination against Davis Polk.

                                               8
 Case 1:19-cv-10256-GHW Document 75-11 Filed 09/29/20 Page 10 of 12



         14.     Identify all persons who were involved with gathering, writing, completing,

or evaluating (i) performance evaluations or (ii) the summary review that were a part of

Plaintiff’s annual 2017 performance review (discussed with Plaintiff on January 11, 2018).

         15.     Identify all persons who comprised the group that decided prior to

February 8, 2018 that Davis Polk and its M&A partners thought they could not staff

Plaintiff at his “seniority level.”

         16.     Identify all persons who, between December 5, 2018 and February 8, 2018,

discussed with                        and/or           how and whether Plaintiff should be

staffed on any assignments, or that it was “time for [him] to move on.”

         17.     Identify all partners and managers who are responsible for (or have

participated in) assessing whether associate performance reviews or summary reviews are

being, have been, or have the potential to be completed in a discriminatory or retaliatory

manner (or influenced or affected by discrimination or retaliation).

         18.     Identify all individuals who participated in any internal investigation or

professional development discussions initiated by a Davis Polk employee, manager, or partner

in response to Plaintiff’s actual or possible concerns of discrimination, hostile work

environment, harassment, or retaliation.

         19.     For the past ten years, identify all persons who have made complaints of

employment discrimination, a hostile work environment, harassment, or retaliation against

Davis Polk or its employees or partners.

         20.     Identify every unnamed individual referred to in Davis Polk’s NYSDHR

Brief.

         21.     Identify all persons to or from whom Davis Polk, or anyone acting on Davis

Polk’s behalf, has sent or received communications concerning the claims and defenses of

                                               9
   Case 1:19-cv-10256-GHW Document 75-11 Filed 09/29/20 Page 11 of 12



 this litigation (including without limitation the damages sought in this litigation) or who has

 provided Davis Polk with a written statement or opinion of any kind concerning any

 allegation, claim, or defense raised in this litigation.1

          22.      Identify all persons Davis Polk may call as a witness at trial in this litigation.

          23.      Identify all persons with whom Davis Polk and managers of Davis Polk have

 communicated with (exclusive of counsel in this action) concerning the claims and defenses

 of this litigation.

          24.      Identify all managers and partners at Davis Polk who have knowledge that

 Plaintiff’s staffing, evaluations, or termination at Davis Polk were in part due to Plaintiff’s

 race and/or Plaintiff’s complaints.




1
  For the avoidance of doubt, this request does not seek communications between Davis Polk and Davis Polk’s
current counsel of record following the formation of an actual attorney-client relationship, or between Davis
Polk and Davis Polk’s attorney during the existence of an actual attorney-client relationship.
                                                      10
 Case 1:19-cv-10256-GHW Document 75-11 Filed 09/29/20 Page 12 of 12



Dated:     August 11, 2020
           New York, New York

                                Respectfully submitted,


                                David Jeffries


                                By: /s/ David Jeffries_______
                                   Davis Jeffries


                                 1345 Avenue of the Americas, 33rd Floor
                                 New York, New York 10105
                                 Telephone: (212) 601-2770
                                 djeffries@jeffrieslaw.nyc


                                 Attorney for Plaintiff




                                      11
